SUPPLEMENT DATED FEBRUARY 3, 2010 TO PROSPECTUSES DATED MAY 1, 2007 FOR SUN LIFE FINANCIAL MASTERS REWARD NY AND SUN LIFE FINANCIAL MASTERS SELECT NY and PROSPECTUS DATED MAY 1, 2003 FOR FUTURITY ACCOLADE NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement contains information regarding changes to the investment adviser of the First Eagle Overseas Variable Fund. Arnold and S. Bleichroeder Advisers, LLC, the investment adviser to the First Eagle Overseas Variable Fund, has changed its name to First Eagle Investment Management, LLC. Any reference to Arnold and S. Bleichroeder Advisers, LLC in each prospectus listed above is replaced with the name First Eagle Investment Management, LLC. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Accolade,
